IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44156

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 756
                                                )
       Plaintiff-Respondent,                    )    Filed: October 28, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
ROBERT DOUGLAS CONVERSE,                        )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of fourteen years, for domestic violence in the presence of
       a child, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jason C. Pintler,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Robert Douglas Converse pled guilty to domestic violence in the presence of a child.
Idaho Code §§ 18-903(1), 18-918(2), 18-918(4). The district court sentenced Converse to a
unified term of twenty years with fourteen years determinate. Converse appeals asserting that
the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Converse’s judgment of conviction and sentence are affirmed.




                                                   2